PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/233,389
Filing Date: 27 Dec 2018
Appellant(s): SETOS, Andrew



__________________
CHARLES N.J. RUGGIERO
(Reg. No. 28,468)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03 OCTOBER 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 23 JUNE 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Examiner respectfully disagrees that the rejection should be reversed. Only those arguments having been raised are being considered and addressed in the Examiner’s Answer. Any further arguments as to other elements or limitations not specifically argued or any other reasoning as to deficiencies in a prima facie case of obviousness that the Appellant could have made are considered by the Examiner as having been conceded by Appellant for the basis of decision of this appeal. Should the panel find that the Examiner's position and/or arguments or as to the rejection is not sufficiently clear or a particular issue is of need of further explanation, it is respectfully requested that the case be remanded to Examiner for further explanation prior to the rendering of a decision (see 37 CFR 41,50(a)(1) and MPEP 1211).
The primary contention presented as to Appellant’s arguments (see Appellant's Brief, page 6 of 19+), are: 1. The Rejection of Claim 1 and Its Dependents Over the Combination of Buehi, Kareeson, and Shimy: a. The Cited Combination of References fails to Disclose a System Where There is No Communication Between a Network-Enabled Viewing Appliance and a Mobile Device (see Appellant's Brief, page 7 of 19+); b. The Cited Combination of References fails to Disclose a System That Takes on the Settings and Visual Appearance of a Temporary Subscriber (see Appellant's Brief, page 9 of 19+); 2. The §112 Rejection of the Claims and 3. The §103 Rejection of Claims 8, 9, 17 and 18 (see Appellant's Brief, page 10 of 19+) all discussed in various 103(a) rejections.


	I.  Rebuttal to arguments as to: Independent Claims 1, 14 and 22 and their respective Dependents: 
1. The Rejection of Claim 1 and Its Dependents Over the Combination of Buehi, Kareeson, and Shimy: a. The Cited Combination of References fails to Disclose a System Where There is No Communication Between a Network-Enabled Viewing Appliance and a Mobile Device (see Appellant's Brief, page 7 of 19+); b. The Cited Combination of References fails to Disclose a System That Takes on the Settings and Visual Appearance of a Temporary Subscriber (see Appellant's Brief, page 9 of 19+).
Examiner disagrees with assertion for several reasons. Appellant’s arguments are found unpersuasive for the following reasons: First with respect to Appellant’s arguments above, it is noted that Appellant’s disclosure (see para [0018] of PG-PUB. NO.: US 2019/0132622, or Page 7, para 1 as original file Application 12/27/2018), states that: “…the actual distance between smartphone 30 and Internet appliance 20 is not determined by direct communication between the two. Rather, the actual distance is calculated by the server application 12, based on independent location reporting from each component (i.e., from each smartphone 30 and Internet appliance 20)…”; the primary reference, BUEHI discloses temporary authentication for a user device to remotely access a VOD service and further discloses a system for allowing changing of settings and a change visual appearance of a network-enabled viewing appliance from settings and presentation associated with an original subscriber to settings and presentation associated with a temporary subscriber; BUEHI further discloses A server application (VOD Application “VOD-App”) that resides on a platform server (VOD Server); an appliance application that resides on the network-enabled viewing appliance (Smart TV “TV-App” or STB-App); and a mobile device application residing on a mobile device (MD-App); the Smart TV “TV-App” or STB-App, is configured with the settings and the visual appearance associated of the original the system registers a viewer who is a subscriber of cable service provider’s VOD service for temporary remote services at remote location(s) outside their normal service location (devices communicating locations to VOD server and receiving services at home and away or outside from home-location); the registration involves downloading a MD-App to the MD; the system can host a website that receives a request for VOD service from a viewer using a PC, the system provides a visual token on the PC and the viewer uses the MD-App to captures the image of the token; the MD sends a second token value to predefined URL using the MD communication system and based on the second token value the system determines the viewer is a subscriber of the Cable-TV and causes the selected video of the VOD to be downloaded or streamed to the PC; BUEHI further discloses wherein the server application determines a distance between the network-enabled viewing appliance and the mobile device by comparing the location of each and determines whether the distance is within a set distance, wherein, when the server application determines that the distance is within the set distance, the server application changes the settings and visual appearance of the network-enabled viewing appliance so that the network-enabled viewing appliance takes on an identity of the settings and visual appearance associated with the temporary subscriber, and the settings and visual appearance associated with the original subscriber are not available wherein, when the server application determines that the distance is within the set distance, the server application does not change the settings and visual appearance of the network-enabled viewing appliance to the settings and visual appearance associated with the temporary subscriber, so that the settings and visual appearance of the network-enabled viewing appliance remain the settings and visual appearance associated with the original subscriber, and wherein that there is no communication between the network-enabled viewing appliance and the mobile device provides enhanced security to the system (see [0022-0023], [0028-0029], [0035-0040], [0044-0056-confirmation-display based on token/profile] and [0063-0069-confirmation], not limited), provides security to the system by request confirmation,  remote service location could be within the house or outside the house, within the house it is presume that the user is physically in the presence of the devices; the system provides a visual token on the PC and the viewer uses the MD-App to captures the image of the token; the MD sends a second token value to predefined URL using the MD communication system and based on the second token value the system determines the viewer is a subscriber of the Cable-TV and causes the selected video of the VOD to be downloaded or streamed to the PC;; the MD-App can decrypt/encrypt the information derived from the visual token based on algorithms resident in the MD-App and the VOD server knows corresponding algorithm that is used by the MD-App, the token enables displaying based on profile information;  BUEHI discloses using Apps associated with devices and server to access VOD service, to provide services to devices co-located within a vicinity and furthermore provides services to devices remote from the house or outside the vicinity (see [0049-0056-confirmation] and [0063-0069-confirmation]), provides security to the system by request confirmation before changing settings to provide services;  BUT appears silent as to where the VOD-App allows services to the devices within a set distance of each other and does not allow services to the devices outside the set distance or does not allow display of subscriber content outside; However, in the same field of endeavor, this deficiencies are discussed in KAREESON disclosure, i.e., merging permission and content access where a Server-App allows services to the devices within a set distance of each other and does not allow services to the devices outside the set distance or does not allow display of subscriber content outside (see figs.1-8, Abstract, [0002-0007], [0029-0030], [0034-0036], [0038], [0045-0046] and [0051-0054], not limited), the STB and device communicate message to the server ([0045-0046]), the STB and device pairs via Bluetooth and the server allows the STB and the device to established communicates and transfer information accordingly; furthermore communicates using GPS coordinates of the device and the STB to determine that the device is within a certain range of the STB; BUEHI as modified by KAREESON, discloses STB and device communicates messages to the server to enable pairing as discussed above (note remarks KAREESON), BUT appears silent as to where the devices (STB, smart device(s), etc.), each communicates their location individual to the server application including automatically logon user(s) within various regions or locations to provide a secure network, or join current displayed content or downloading other multimedia or current video, changing of settings and a change visual appearance of a network-enabled viewing appliance from settings, a visual appearance associated with an original subscriber to settings and a visual appearance associated with a temporary subscriber, where there is no communication between the network-enabled viewing appliance and the mobile device and the mobile device provides a more secure communication than a system where there is direct communication between a network enabled viewing appliance and the mobile device; However, in the same field of endeavor, this deficiencies are discussed SHIMY, i.e., automatically detecting users (or Devices) and their respective users (or Devices) within their respective a vicinity or region  and further discloses where the devices communicate their respective locations or usage data (Users/Devices Data) to local server or remote server (for storage); and where the local or remote server based on the Users/Devices Data, tracks users/devices within the vicinity and changes settings and visual appearance (see [0081-0084],[0088], [0094-0095], [0105], [0110], [0114-authentication procedures as to events] and [0129-0135]) furthermore discloses authenticating users/devices to generate merged profiles (an associated ID) for event(s) and further discloses changing current display content based on user(s) viewing the current content (parental control settings and/or merged profiles settings) in relationship with movements of user(s) within the display environment and targeting interactive services to user(s) based on location(s) (see figs.3-20, [0051-0052], [0070-0072], [0077-0081], [0112-0114], [0159-0161] and [0170-0178]), the viewing device(s)/users data with respective devices within respective region or vicinity are communicated directly to a hub or remote server providing services ([0159-0161] and [0170-0178]-each respective primary device providing services to other devices within its region, communications data fields or user/device fields to the hub or remote server and as device(s) moves from region to region, user/devices data fields communicated to the hub or remote server are transferred to the primary devices via the hub or remote server) using the application and user(s)/devices data fields, which includes locations fields including dynamically changing content currently being viewed to confirm as to parental control settings and/or merged profiles settings or rating to the detected user(s); the viewing content dynamically changes based on various conditions: a user/Device leaving the viewing device, a child/device coming in the vicinity, specific users/Devices or group of users/Devices within the respective vicinity or region, the viewing devices further changes settings and appearance when user(s) are detected or users/Devices leaves the respective vicinity or regions  of the viewing device, the server using the users fields to dynamically change, setting, properties and other various conditions for rendering of graphics (GUI) and streams accordingly: including modifying graphics and streams if users/Devices leave the viewing device;    
	Hence, the combination of references, when taken together as a whole, would disclose all these claimed limitations, for reasons that; the primary reference, BUEHI discloses using Apps associated with devices and server to access VOD service, to provide services to devices co-located within a vicinity and furthermore provides services to devices remote from the house or outside the vicinity, BUEH only appears silent as to where the VOD-App allows services to the devices within a set distance of each other and does not allow services to the devices outside the set distance or does not allow display of subscriber content outside and where the devices (STB, smart device(s), etc.), and where each device communicates their location individual to the server application including automatically logon user(s) within various regions or locations to provide a secure network, or join current displayed content or downloading other multimedia or current video, changing of settings and a change visual appearance of a network-enabled viewing appliance from settings, a visual appearance associated with an original a more secure communication between a network enabled viewing appliance and the mobile device; However, these deficiencies are clearly discussed in the disclosures of KAREESON and SHIMY.
	Appellant’s arguments with respect to independent claim 1, 14 and 22 and their respective dependent claims, are all considered moot in view of the Examiner’s above response.
	Hence the rejection of claims 1, 14 and 22 and their respective dependent claims are deemed proper, are obvious in view of the relied-on references and should be sustained.  
	
	II. Rebuttal to arguments as to: 2.The §112 Rejection of the Claims (see Appellant's Brief, page 10 of 19+).
	Response to Independent Claims 2. The §112 Rejection of the Claims:
Examiner disagrees with assertion for several reasons. Appellant’s arguments are found unpersuasive for the following reasons: the rejection of Claims 1, 7-14, 16-20 and 22-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is still proper and maintained; In particular independent 1, line 32 (or the last line), recites “…there is no communication between the network-enabled viewing appliance and the mobile device provides a more secure communication than a system where there is direct communication between a network enabled viewing appliance and the mobile device” these amended claim limitations appears to have no support in Applicant’s disclosure.  The specification merely indicates that the distance is not determined by direct communication between the two, and does not describe or how the claimed “…no communication between the network-enabled viewing appliance and the mobile device…” provides more security as a more secure communication than a system where there is direct communication between a network enabled viewing appliance and the mobile device…”; as further similarly recited, the claimed limitations, with respect in Independent claims 14 and 22, and hence rejected on the same ground(s) as independent claim 1.
Furthermore the teachings of the prior arts of record (BUEHI, KAREESON and SHIMY discussed above in the 103; provides a more secure network than…”. (see BUEHI [0035-0040], [0049-0056-confirmation] and [0063-0069-confirmation] to provide secure communication before providing services to devices), SHIMY further automatically detecting users and their respective devices within a vicinities or regions and further discloses where the devices communicate their respective locations local server or remote server that tracks users/devices within the vicinity or regions and accounts for users moving from region to region, to changes settings and visual appearance including the server modifying the streaming to account for restricted content and secure communication (see [0081-0084],[0088], [0094-0095], [0105], [0110], [0114-authentication procedures as to events] and [0129-0135]) furthermore discloses authenticating users/devices to generate merged profiles (an associated ID) and further discloses changing current display content based on user(s) viewing the current content (parental control settings and/or merged profiles settings) in relationship with movements of user(s) within the display environment and targeting interactive services to user(s) based on location(s) (see figs.3-20, [0051-0052], [0070-0072], [0077-0081], [0112-0114], [0159-0161] and [0170-0178-user fields stored at the server]).

III. Rebuttal to arguments as to: 3.The §103 Rejection of Claims 8, 9, 17 and 18 (see Appellant's Brief, page 11 of 19+).
Response to: The §103 Rejection of Claims 8, 9, 17 and 18:
Examiner disagrees with assertion for several reasons. Appellant’s arguments are found unpersuasive for the following reasons: Claims 8 and 9 depend from claim 1, and claims 17 and 18 depend from claim 14. For the same reasons discussed above in the Examiner Response, Appellant’s 
	Hence the rejection of claims claim 8, 9, 17 and 18 are deemed proper, are obvious in view of the relied-on references and should be sustained.  
Appellant’s arguments with respect to independent claim 1, 14 and 22 and their respective dependent claims, are all considered moot in view of the Examiner’s above response.
	Hence the rejection of claims 1, 14 and 22 are deemed proper, are obvious in view of the relied-on references and should be sustained.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        

Conferees:
/James R Sheleheda/Primary Examiner, Art Unit 2424

/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.